

108 SRES 345 IS: Expressing the sense of the Senate on the political situation in Belarus. 
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 345IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mrs. Shaheen (for herself, Mr. Cardin, Mr. Wicker, Mr. Durbin, Mr. Portman, Mr. Murphy, Mr. Markey, Mr. Tillis, Mr. Hagerty, Mr. Rubio, Mr. Johnson, Mr. Kaine, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on the political situation in Belarus. Whereas the United States Senate has long maintained strong bipartisan concern regarding the troubling lack of democracy in Belarus, highlighted by the passing of the Belarus Democracy Act of 2004 (Public Law 108–347; 22 U.S.C. 5811 note); Whereas the 116th Congress, as referenced in H.R. 8438, the Belarus Democracy, Human Rights, and Sovereignty Act of 2020, and Senate Resolution 658, which both passed with unanimous support, stated its deep concern regarding the fraudulent election in Belarus on August 9, 2020;Whereas, on September 17, 2020, the Moscow Mechanism of the human dimension of the Organization for Security and Cooperation in Europe (OSCE) was invoked by 17 participating states with regard to credible reports of human rights violations before, during, and after the presidential election of August 9, 2020, in Belarus; Whereas, following Alyaksandr Lukashenka's inauguration on September 23, 2020, the United States, the European Union, numerous European Union member states, the United Kingdom, and Canada announced they did not recognize the legitimacy of the election results;Whereas, after the August 9, 2020 presidential election, the Government of Belarus responded to the resulting peaceful protests, the largest in the country's history, with a violent crackdown, including the detention of more than 10,000 peaceful protectors, according to the United Nations Special Rapporteur on the situation of human rights in Belarus;Whereas the Government of Belarus, under the misrule of the Lukashenka regime, continues to engage in a pattern of clear and persistent violations of human rights and fundamental freedoms and disrespects the basic principles of democratic governance by subjecting tens of thousands of pro-democracy political activists, peaceful protesters, and ordinary citizens to harassment, beatings, abductions, forced deportations, and imprisonment and by committing acts of transnational repression to punish any dissent expressed by Belarusian citizens; Whereas the Lukashenka regime continues to silence independent media, such as Nasha Niva, tut.by, and Belsat, and has unlawfully raided the offices of media outlets, including Radio Free Europe/Radio Liberty, and arrested journalists;Whereas, on September 11, 2020, then-Deputy Secretary of State Stephen Biegun said that we stand by our long-term commitment to support the sovereignty of Belarus as well as its territorial integrity, as the aspirations of the Belarusian people to determine their own path remains in front of us;Whereas, on May 23, 2021, the Lukashenka regime forced a commercial airliner flying between two European Union member states to land in Minsk in order for the regime to arrest journalist Raman Pratasevich and his partner Sofia Sapega, an action that resulted in near universal condemnation from the international community and coordinated sanctions by the United States, the United Kingdom, and the European Union;Whereas, on May 28, 2021, the White House announced the re-imposition of full blocking sanctions against nine Belarusian state-owned enterprises and announced a new Executive order to increase sanctions on elements of the Lukashenka regime;Whereas the Lukashenka regime has actively encouraged over 4,000 migrants from other countries to cross through Belarus into European Union member state Lithuania, amounting to people smuggling and obliging Lithuania to declare a state of emergency;Whereas, on June 9, 2021, the Committee on Foreign Relations of the Senate held a hearing regarding the political situation in Belarus, in which United States Ambassador to Belarus Julie Fisher testified that Despite the oppression, the violence, and the turmoil that followed the events of the past year provide glimmers of hope. A new generation of brave Belarusians, with courageous women at the front, have emerged. They represent a Belarus determined to chart its own path. They represent a Belarus in which wearing a red and white dress, hanging a flag, or playing a particular song will not result in torture, forced confessions, or even death.;Whereas, on July 27, 2021, President Biden met Belarusian opposition leader Sviatlana Tsikhanouskaya at the White House and declared that The United States stands with the people of Belarus in their quest for democracy and universal human rights.;Whereas, on August 9, 2021, President Biden—(1)announced an Executive order authorizing the imposition of blocking sanctions on certain sectors of the Belarus economy, including the potash, tobacco products, and construction sectors; and (2)pursuant to such Executive order and Executive Order 13405, issued additional sanctions on Belarusian individuals and entities, including Belaruskali (a state-owned potash fertilizer company) and the Belarus National Olympic Committee; and Whereas Belarusian opposition leader Sviatlana Tsikhanouskaya continues to represent the widely shared desire of the Belarusian people for free and fair elections and democracy: Now, therefore, be itThat the Senate—(1)continues, on the first anniversary of the illegitimate presidential election in Belarus on August 9, 2020, to refuse to recognize Alyaksandr Lukashenka as the legitimately elected leader of Belarus;(2)condemns Lukashenka's ongoing crackdown on members of the pro-democracy movement, senior members of the Coordination Council, peaceful protesters, employees from state-owned enterprises participating in strikes, independent election observers, independent journalists and bloggers, medical professionals, professors, teachers, athletes, and cultural leaders;(3)continues to call for the fulfillment by the Government of Belarus of Belarus' freely undertaken obligations as an Organization for Security and Co-operation in Europe (OSCE) member and accept the OSCE’s offer to facilitate a national dialogue and fully participate in the OSCE process;(4)calls for new presidential and parliamentary elections to be held in Belarus, conducted in a manner that is free and fair according to OSCE standards and under the supervision of OSCE observers and independent domestic observers;(5)welcomes the United States Government’s close coordination with the European Union, the United Kingdom, Canada, other allied and partner countries, and international organizations to promote the principles of democracy, the rule of law, and human rights in Belarus and encourages continued coordination to apply maximal pressure on the Lukashenka regime;(6)continues to call for the immediate release, without preconditions, of all political prisoners in Belarus;(7)welcomes the recent release of Radio Free Europe/Radio Liberty (RFE/RL) journalists Aleh Hruzdzilovich and Ina Studzinskaya and calls for the unconditional release of all political prisoners and journalists detained on dubious charges, including opposition candidates Sergei Tikhanovsky and Viktar Babaryka, pro-democracy activist Maria Kalesnikava, and RFE/RL journalist Ihar Losik; (8)condemns the forced diversion of Ryanair Flight 4978 to arrest Raman Pratasevich and his partner Sofia Sapega, which violated international civil aviation law and risked the lives of innocent passengers and crew, and calls for their immediate unconditional release;(9)commends the bravery of Belarusians who have created innovative ways to protest Lukashenka's autocracy and applauds the Belarusian diaspora's efforts to maintain international focus on the deteriorating political situation;(10)lauds the extraordinary support offered by the Governments of Lithuania, Ukraine, and Poland to support the people of Belarus, including support for the political opposition, accommodation of political refugees, and backing a free media;(11)calls on the Lukashenka regime to immediately halt exploiting and instrumentalizing migrants and to stop directing individuals to Lithuania's borders; (12)welcomes the Executive order announced on August 9, 2021, that applies additional sanctions on the Lukashenka regime and urges the Biden Administration to consider all economic, political, and diplomatic tools at its disposal to support democracy in Belarus; (13)welcomes the European Union sanctions imposed on the Lukashenka regime and urges the United States to continue to coordinate additional measures with the European Union; and(14)emphasizes that the United States supports the people of Belarus in their quest to maintain their sovereignty, choose their own leadership, and live in freedom, and recognizes the extensive efforts of the Belarusian opposition to coordinate efforts with the United States, the European Union, the OSCE, and the United Nations to bring free and fair elections to its people. 